UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Quality Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2014 – JUNE 30, 2015 Bed Bath & Beyond Inc. Meeting Date: 07/07/2014 Country: USA Primary Security ID: 075896100 Record Date: 05/09/2014 Meeting Type: Annual Ticker: BBBY Shares Voted: 3,530 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Warren Eisenberg Mgmt For Against 1b Elect Director Leonard Feinstein Mgmt For Against 1c Elect Director Steven H. Temares Mgmt For For 1d Elect Director Dean S. Adler Mgmt For For 1e Elect Director Stanley F. Barshay Mgmt For For 1f Elect Director Geraldine T. Elliott Mgmt For For 1g Elect Director Klaus Eppler Mgmt For For 1h Elect Director Patrick R. Gaston Mgmt For For 1i Elect Director Jordan Heller Mgmt For For 1j Elect Director Victoria A. Morrison Mgmt For For 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation Precision Castparts Corp. Meeting Date: 08/12/2014 Country: USA Primary Security ID: 740189105 Record Date: 06/10/2014 Meeting Type: Annual Ticker: PCP Shares Voted: 2,226 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Mark Donegan Mgmt For Against 1b Elect Director Don R. Graber Mgmt For For 1c Elect Director Lester L. Lyles Mgmt For For 1d Elect Director Daniel J. Murphy Mgmt For For 1e Elect Director Vernon E. Oechsle Mgmt For For 1f Elect Director Ulrich Schmidt Mgmt For For 1g Elect Director Richard L. Wambold Mgmt For For Precision Castparts Corp., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1h Elect Director Timothy A. Wicks Mgmt For For 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Pro‑rata Vesting of Equity Awards SH Against For Medtronic, Inc. Meeting Date: 08/21/2014 Country: USA Primary Security ID: 585055106 Record Date: 06/23/2014 Meeting Type: Annual Ticker: MDT Shares Voted: 25,985 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Richard H. Anderson Mgmt For For Elect Director Scott C. Donnelly Mgmt For For Elect Director Omar Ishrak Mgmt For Withhold Elect Director Shirley Ann Jackson Mgmt For For Elect Director Michael O. Leavitt Mgmt For For Elect Director James T. Lenehan Mgmt For For Elect Director Denise M. O'Leary Mgmt For For Elect Director Kendall J. Powell Mgmt For For Elect Director Robert C. Pozen Mgmt For For Elect Director Preetha Reddy Mgmt For Withhold 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Approve Qualified Employee Stock Purchase Mgmt For For Plan 5 Adopt Majority Voting for Uncontested Mgmt For For Election of Directors 6 Reduce Supermajority Vote Requirement for Mgmt For For Establishing Range For Board Size 7 Reduce Supermajority Vote Requirement for Mgmt For For Removal of Directors Medtronic, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 8 Reduce Supermajority Vote Requirement for Mgmt For For Amendment of Articles NIKE, Inc. Meeting Date: 09/18/2014 Country: USA Primary Security ID: 654106103 Record Date: 07/18/2014 Meeting Type: Annual Ticker: NKE Shares Voted: 13,373 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Alan B. Graf, Jr. Mgmt For For Elect Director John C. Lechleiter Mgmt For For Elect Director Michelle A. Peluso Mgmt For For Elect Director Phyllis M. Wise Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Auditors Mgmt For Against General Mills, Inc. Meeting Date: 09/23/2014 Country: USA Primary Security ID: 370334104 Record Date: 07/25/2014 Meeting Type: Annual Ticker: GIS Shares Voted: 10,290 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Bradbury H. Anderson Mgmt For For 1b Elect Director R. Kerry Clark Mgmt For For 1c Elect Director Paul Danos Mgmt For For 1d Elect Director Henrietta H. Fore Mgmt For For 1e Elect Director Raymond V. Gilmartin Mgmt For For 1f Elect Director Judith Richards Hope Mgmt For For 1g Elect Director Heidi G. Miller Mgmt For For 1h Elect Director Hilda Ochoa‑Brillembourg Mgmt For For General Mills, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1i Elect Director Steve Odland Mgmt For For 1j Elect Director Kendall J. Powell Mgmt For Against 1k Elect Director Michael D. Rose Mgmt For For 1l Elect Director Robert L. Ryan Mgmt For For 1m Elect Director Dorothy A. Terrell Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Auditors Mgmt For Against 4 Assess Environmental Impact of Non‑ SH Against For Recyclable Packaging 5 Adopt Policy Removing GMO Ingredients SH Against Against from Products The Procter & Gamble Company Meeting Date: 10/14/2014 Country: USA Primary Security ID: 742718109 Record Date: 08/15/2014 Meeting Type: Annual Ticker: PG Shares Voted: 56,388 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Angela F. Braly Mgmt For For 1b Elect Director Kenneth I. Chenault Mgmt For For 1c Elect Director Scott D. Cook Mgmt For For 1d Elect Director Susan Desmond‑Hellmann Mgmt For For 1e Elect Director A.G. Lafley Mgmt For Against 1f Elect Director Terry J. Lundgren Mgmt For For 1g Elect Director W. James McNerney, Jr. Mgmt For For 1h Elect Director Margaret C. Whitman Mgmt For For 1i Elect Director Mary Agnes Wilderotter Mgmt For For 1j Elect Director Patricia A. Woertz Mgmt For For 1k Elect Director Ernesto Zedillo Mgmt For For 2 Ratify Auditors Mgmt For Against 3 Approve Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 5 Assess Environmental Impact of Non‑ SH Against For Recyclable Packaging 6 Report on Consistency Between Corporate SH Against Against Values and Political Contributions Paychex, Inc. Meeting Date: 10/15/2014 Country: USA Primary Security ID: 704326107 Record Date: 08/18/2014 Meeting Type: Annual Ticker: PAYX Shares Voted: 6,087 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director B. Thomas Golisano Mgmt For Against 1b Elect Director Joseph G. Doody Mgmt For Against 1c Elect Director David J. S. Flaschen Mgmt For Against 1d Elect Director Phillip Horsley Mgmt For For 1e Elect Director Grant M. Inman Mgmt For Against 1f Elect Director Pamela A. Joseph Mgmt For Against 1g Elect Director Martin Mucci Mgmt For For 1h Elect Director Joseph M. Tucci Mgmt For For 1i Elect Director Joseph M. Velli Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Auditors Mgmt For For Oracle Corporation Meeting Date: 11/05/2014 Country: USA Primary Security ID: 68389X105 Record Date: 09/08/2014 Meeting Type: Annual Ticker: ORCL Shares Voted: 144,825 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Jeffrey S. Berg Mgmt For For Elect Director H. Raymond Bingham Mgmt For Withhold Elect Director Michael J. Boskin Mgmt For Withhold Elect Director Safra A. Catz Mgmt For Withhold Elect Director Bruce R. Chizen Mgmt For Withhold Elect Director George H. Conrades Mgmt For Withhold Elect Director Lawrence J. Ellison Mgmt For Withhold Elect Director Hector Garcia‑Molina Mgmt For For Elect Director Jeffrey O. Henley Mgmt For Withhold Elect Director Mark V. Hurd Mgmt For Withhold Elect Director Naomi O. Seligman Mgmt For Withhold Oracle Corporation Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 2 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 3 Ratify Auditors Mgmt For Against 4 Provide Vote Counting to Exclude Abstentions SH Against Against 5 Adopt Multiple Performance Metrics Under SH Against For Executive Incentive Plans 6 Adopt Specific Performance Standards SH Against For 7 Adopt Proxy Access Right SH Against For WellPoint, Inc. Meeting Date: 11/05/2014 Country: USA Primary Security ID: 94973V107 Record Date: 09/12/2014 Meeting Type: Special Ticker: WLP Shares Voted: 6,284 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Change Company Name to Anthem, Inc. Mgmt For For Coach, Inc. Meeting Date: 11/06/2014 Country: USA Primary Security ID: 189754104 Record Date: 09/09/2014 Meeting Type: Annual Ticker: COH Shares Voted: 4,994 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director David Denton Mgmt For For Elect Director Susan Kropf Mgmt For For Elect Director Gary Loveman Mgmt For For Elect Director Victor Luis Mgmt For For Elect Director Ivan Menezes Mgmt For For Elect Director William Nuti Mgmt For For Elect Director Stephanie Tilenius Mgmt For For Elect Director Jide Zeitlin Mgmt For For 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation Coach, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 4 Amend Omnibus Stock Plan Mgmt For Against Sysco Corporation Meeting Date: 11/19/2014 Country: USA Primary Security ID: 871829107 Record Date: 09/22/2014 Meeting Type: Annual Ticker: SYY Shares Voted: 16,322 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director John M. Cassaday Mgmt For For 1b Elect Director Judith B. Craven Mgmt For For 1c Elect Director William J. DeLaney Mgmt For For 1d Elect Director Larry C. Glasscock Mgmt For For 1e Elect Director Jonathan Golden Mgmt For For 1f Elect Director Joseph A. Hafner, Jr. Mgmt For For 1g Elect Director Hans‑Joachim Koerber Mgmt For For 1h Elect Director Nancy S. Newcomb Mgmt For For 1i Elect Director Richard G. Tilghman Mgmt For For 1j Elect Director Jackie M. Ward Mgmt For For 2 Approve Qualified Employee Stock Purchase Mgmt For For Plan 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Ratify Auditors Mgmt For Against Cisco Systems, Inc. Meeting Date: 11/20/2014 Country: USA Primary Security ID: 17275R102 Record Date: 09/22/2014 Meeting Type: Annual Ticker: CSCO Shares Voted: 147,203 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Carol A. Bartz Mgmt For For 1b Elect Director M. Michele Burns Mgmt For For 1c Elect Director Michael D. Capellas Mgmt For For Cisco Systems, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1d Elect Director John T. Chambers Mgmt For Against 1e Elect Director Brian L. Halla Mgmt For For 1f Elect Director John L. Hennessy Mgmt For For 1g Elect Director Kristina M. Johnson Mgmt For For 1h Elect Director Roderick C. McGeary Mgmt For For 1i Elect Director Arun Sarin Mgmt For For 1j Elect Director Steven M. West Mgmt For For 2 Amend Qualified Employee Stock Purchase Mgmt For For Plan 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Ratify Auditors Mgmt For Against 5 Establish Public Policy Board Committee SH Against For 6 Adopt Proxy Access Right SH Against Against 7 Report on Political Contributions SH Against For Microsoft Corporation Meeting Date: 12/03/2014 Country: USA Primary Security ID: 594918104 Record Date: 09/30/2014 Meeting Type: Annual Ticker: MSFT Shares Voted: 152,917 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director William H. Gates lll Mgmt For For Elect Director Maria M. Klawe Mgmt For For Elect Director Teri L. List‑Stoll Mgmt For For Elect Director G. Mason Morfit Mgmt For For Elect Director Satya Nadella Mgmt For For Elect Director Charles H. Noski Mgmt For For Elect Director Helmut Panke Mgmt For For Elect Director Charles W. Scharf Mgmt For For Elect Director John W. Stanton Mgmt For For Elect Director John W. Thompson Mgmt For For Microsoft Corporation, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 2 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 3 Ratify Auditors Mgmt For Against 4 Proxy Access SH Against Against Reckitt Benckiser Group plc Meeting Date: 12/11/2014 Country: United Kingdom Primary Security ID: G74079107 Record Date: 12/09/2014 Meeting Type: Special Ticker: RB. Shares Voted: 9,146 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Approve Demerger of the Pharmaceuticals Mgmt For For Business by Way of Dividend in Specie GlaxoSmithKline plc Meeting Date: 12/18/2014 Country: United Kingdom Primary Security ID: G3910J112 Record Date: 11/18/2014 Meeting Type: Special Ticker: GSK Shares Voted: 5 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Approve Transaction by the Company with Mgmt For For Novartis AG Covidien plc Meeting Date: 01/06/2015 Country: Ireland Primary Security ID: G2554F113 Record Date: 11/18/2014 Meeting Type: Special Ticker: COV Shares Voted: 18,314 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Approve Scheme of Arrangement Mgmt For For 2 Approve Reduction of Share Premium Account Mgmt For For Covidien plc, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 3 Authorize Issuance of Equity or Equity‑Linked Mgmt For For Securities without Preemptive Rights 4 Amendment to Articles of Association Mgmt For For 5 Creation of Distributable Reserves of New Mgmt For For Medtronic 6 Advisory Vote on Golden Parachutes Mgmt For For Medtronic, Inc. Meeting Date: 01/06/2015 Country: USA Primary Security ID: 585055106 Record Date: 11/18/2014 Meeting Type: Special Ticker: MDT Shares Voted: 9,246 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Approve Reduction of Share Premium Account Mgmt For For 3 Advisory Vote on Golden Parachutes Mgmt For For 4 Adjourn Meeting Mgmt For For Intuit Inc. Meeting Date: 01/22/2015 Country: USA Primary Security ID: 461202103 Record Date: 11/24/2014 Meeting Type: Annual Ticker: INTU Shares Voted: 6,177 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director William V. Campbell Mgmt For Against 1b Elect Director Scott D. Cook Mgmt For For 1c Elect Director Richard L. Dalzell Mgmt For For 1d Elect Director Diane B. Greene Mgmt For For 1e Elect Director Edward A. Kangas Mgmt For For 1f Elect Director Suzanne Nora Johnson Mgmt For For 1g Elect Director Dennis D. Powell Mgmt For For 1h Elect Director Brad D. Smith Mgmt For For 1i Elect Director Jeff Weiner Mgmt For For Intuit Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Amend Qualified Employee Stock Purchase Mgmt For For Plan Becton, Dickinson and Company Meeting Date: 01/27/2015 Country: USA Primary Security ID: 075887109 Record Date: 12/09/2014 Meeting Type: Annual Ticker: BDX Shares Voted: 5,285 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Basil L. Anderson Mgmt For For Elect Director Henry P. Becton, Jr. Mgmt For For Elect Director Catherine M. Burzik Mgmt For For Elect Director Edward F. DeGraan Mgmt For For Elect Director Vincent A. Forlenza Mgmt For Against Elect Director Claire M. Fraser Mgmt For For Elect Director Christopher Jones Mgmt For For Elect Director Marshall O. Larsen Mgmt For For Elect Director Gary A. Mecklenburg Mgmt For For Elect Director James F. Orr Mgmt For For Elect Director Willard J. Overlock, Jr. Mgmt For For Elect Director Claire Pomeroy Mgmt For For Elect Director Rebecca W. Rimel Mgmt For For Elect Director Bertram L. Scott Mgmt For For 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Report on Animal Testing and Plans for SH Against For Improving Welfare Reynolds American Inc. Meeting Date: 01/28/2015 Country: USA Primary Security ID: 761713106 Record Date: 12/20/2014 Meeting Type: Special Ticker: RAI Shares Voted: 6,703 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Mergers Mgmt For For 2 Issue Shares in Connection with Mergers Mgmt For For Costco Wholesale Corporation Meeting Date: 01/29/2015 Country: USA Primary Security ID: 22160K105 Record Date: 11/20/2014 Meeting Type: Annual Ticker: COST Shares Voted: 7,868 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Jeffrey H. Brotman Mgmt For Withhold Elect Director Daniel J. Evans Mgmt For Withhold Elect Director Richard A. Galanti Mgmt For Withhold Elect Director Jeffrey S. Raikes Mgmt For Withhold Elect Director James D. Sinegal Mgmt For Withhold 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Amend Omnibus Stock Plan Mgmt For For 5a Eliminate Supermajority Vote Requirement Mgmt For For for Removal of Directors 5b Reduce Supermajority Vote Requirement to Mgmt For For Amend Article Eight Governing Director Removal 6 Establish Tenure Limit for Directors SH Against For Monsanto Company Meeting Date: 01/30/2015 Country: USA Primary Security ID: 61166W101 Record Date: 12/02/2014 Meeting Type: Annual Ticker: MON Shares Voted: 10,308 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Gregory H. Boyce Mgmt For For Monsanto Company, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1b Elect Director Janice L. Fields Mgmt For For 1c Elect Director Hugh Grant Mgmt For Against 1d Elect Director Laura K. Ipsen Mgmt For For 1e Elect Director Marcos M. Lutz Mgmt For For 1f Elect Director C. Steven McMillan Mgmt For For 1g Elect Director William U. Parfet Mgmt For For 1h Elect Director George H. Poste Mgmt For For 1i Elect Director Robert J. Stevens Mgmt For For 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Report on Lobbying Payments and Policy SH Against For 5 Adopt Proxy Access Right SH Against For 6 Require Independent Board Chairman SH Against For Emerson Electric Co. Meeting Date: 02/03/2015 Country: USA Primary Security ID: 291011104 Record Date: 11/25/2014 Meeting Type: Annual Ticker: EMR Shares Voted: 17,091 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director A. F. Golden Mgmt For For Elect Director W. R. Johnson Mgmt For For Elect Director C. Kendle Mgmt For For Elect Director J. S. Turley Mgmt For For Elect Director A. A. Busch, III Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Approve Omnibus Stock Plan Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For Against 6 Report on Sustainability, Including GHG Goals SH Against For 7 Report on Political Contributions SH Against For 8 Report on Lobbying Payments and Policy SH Against For Rockwell Automation, Inc. Meeting Date: 02/03/2015 Country: USA Primary Security ID: 773903109 Record Date: 12/08/2014 Meeting Type: Annual Ticker: ROK Shares Voted: 3,499 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction A1 Elect Director Betty C. Alewine Mgmt For For A2 Elect Director J. Phillip Holloman Mgmt For For A3 Elect Director Verne G. Istock Mgmt For For A4 Elect Director Lawrence D. Kingsley Mgmt For For A5 Elect Director Lisa A. Payne Mgmt For For B Ratify Auditors Mgmt For Against C Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation D Adopt Majority Voting for Uncontested Mgmt For For Election of Directors Accenture plc Meeting Date: 02/04/2015 Country: Ireland Primary Security ID: G1151C101 Record Date: 12/09/2014 Meeting Type: Annual Ticker: ACN Shares Voted: 14,217 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Jaime Ardila Mgmt For For 1b Elect Director Dina Dublon Mgmt For For 1c Elect Director Charles H. Giancarlo Mgmt For For 1d Elect Director William L. Kimsey Mgmt For For 1e Elect Director Marjorie Magner Mgmt For For 1f Elect Director Blythe J. McGarvie Mgmt For For 1g Elect Director Pierre Nanterme Mgmt For Against 1h Elect Director Gilles C. Pelisson Mgmt For For 1i Elect Director Paula A. Price Mgmt For For 1j Elect Director Wulf von Schimmelmann Mgmt For For 1k Elect Director Frank K. Tang Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation Accenture plc, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 3 Ratify Auditors Mgmt For For 4 Authorize Issuance of Equity or Equity‑Linked Mgmt For For Securities with Preemptive Rights 5 Authorize Issuance of Equity or Equity‑Linked Mgmt For For Securities without Preemptive Rights 6 Authorize the Holding of the 2016 AGM at a Mgmt For For Location Outside Ireland 7 Authorize Open‑Market Purchases of Class A Mgmt For For Ordinary Shares 8 Determine the Price Range at which Mgmt For For Accenture Plc can Re‑issue Shares that it Acquires as Treasury Stock Novartis AG Meeting Date: 02/27/2015 Country: Switzerland Primary Security ID: H5820Q150 Record Date: 01/15/2015 Meeting Type: Annual Ticker: NOVN Shares Voted: 15,794 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Accept Financial Statements and Statutory Mgmt For For Reports 2 Approve Discharge of Board and Senior Mgmt For For Management 3 Approve Allocation of Income and Dividends Mgmt For For of CHF 2.60 per Share 4 Approve CHF 14.6 Million Reduction in Share Mgmt For For Capital via Cancellation of Repurchased Shares 5 Amend Articles Re: Ordinance Against Mgmt For For Excessive Remuneration at Listed Companies Approve Maximum Remuneration of Board of Mgmt For For Directors in the Amount of CHF 7.7 Million Approve Maximum Remuneration of Mgmt For For Executive Committee in the Amount of CHF 84 Million Approve Remuneration Report Mgmt For For Reelect Joerg Reinhardt as Director and Mgmt For For Board Chairman Reelect Dimitri Azar as Director Mgmt For For Reelect Verena Briner as Director Mgmt For For Novartis AG, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Reelect Srikant Datar as Director Mgmt For For Reelect Ann Fudge as Director Mgmt For For Reelect Pierre Landolt as Director Mgmt For For Reelect Andreas von Planta as Director Mgmt For For Reelect Charles Sawyers as Director Mgmt For For Reelect Enrico Vanni as Director Mgmt For For Reelect William Winters as Director Mgmt For For Elect Nancy Andrews as Director Mgmt For For Appoint Srikant Datar as Member of the Mgmt For For Compensation Committee Appoint Ann Fudge as Member of the Mgmt For For Compensation Committee Appoint Enrico Vanni as Member of the Mgmt For For Compensation Committee Appoint William Winters as Member of the Mgmt For For Compensation Committee 9 Ratify PricewaterhouseCoopers AG as Mgmt For For Auditors 10 Designate Peter Zahn as Independent Proxy Mgmt For For 11 Transact Other Business (Voting) Mgmt For Against QUALCOMM Incorporated Meeting Date: 03/09/2015 Country: USA Primary Security ID: 747525103 Record Date: 01/12/2015 Meeting Type: Annual Ticker: QCOM Shares Voted: 35,258 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Barbara T. Alexander Mgmt For For 1b Elect Director Donald G. Cruickshank Mgmt For For 1c Elect Director Raymond V. Dittamore Mgmt For For 1d Elect Director Susan Hockfield Mgmt For For 1e Elect Director Thomas W. Horton Mgmt For For 1f Elect Director Paul E. Jacobs Mgmt For Against QUALCOMM Incorporated, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1g Elect Director Sherry Lansing Mgmt For For 1h Elect Director Harish Manwani Mgmt For For 1i Elect Director Steven M. Mollenkopf Mgmt For For 1j Elect Director Duane A. Nelles Mgmt For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Mgmt For For 1l Elect Director Francisco Ros Mgmt For For 1m Elect Director Jonathan J. Rubinstein Mgmt For For 1n Elect Director Brent Scowcroft Mgmt For For 1o Elect Director Marc I. Stern Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Amend Qualified Employee Stock Purchase Mgmt For For Plan 4 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation Allergan, Inc. Meeting Date: 03/10/2015 Country: USA Primary Security ID: 018490102 Record Date: 01/22/2015 Meeting Type: Special Ticker: AGN Shares Voted: 3,728 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For 3 Advisory Vote on Golden Parachutes Mgmt For For Apple Inc. Meeting Date: 03/10/2015 Country: USA Primary Security ID: 037833100 Record Date: 01/09/2015 Meeting Type: Annual Ticker: AAPL Shares Voted: 59,512 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Tim Cook Mgmt For For Elect Director Al Gore Mgmt For For Apple Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Bob Iger Mgmt For For Elect Director Andrea Jung Mgmt For For Elect Director Art Levinson Mgmt For For Elect Director Ron Sugar Mgmt For For Elect Director Sue Wagner Mgmt For For 2 Ratify Ernst & Young LLP as Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 4 Approve Qualified Employee Stock Purchase Mgmt For For Plan 5 Report on Risks Associated with Repeal of SH Against Against Climate Change Policies 6 Adopt Proxy Access Right SH Against For Analog Devices, Inc. Meeting Date: 03/11/2015 Country: USA Primary Security ID: 032654105 Record Date: 01/09/2015 Meeting Type: Annual Ticker: ADI Shares Voted: 6,979 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Ray Stata Mgmt For Against 1b Elect Director Vincent T. Roche Mgmt For For 1c Elect Director Jose E. Almeida Mgmt For For 1d Elect Director Richard M. Beyer Mgmt For For 1e Elect Director James A. Champy Mgmt For For 1f Elect Director Edward H. Frank Mgmt For For 1g Elect Director John C. Hodgson Mgmt For For 1h Elect Director Yves‑Andre Istel Mgmt For For 1i Elect Director Neil Novich Mgmt For For 1j Elect Director Kenton J. Sicchitano Mgmt For For 1k Elect Director Lisa T. Su Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors Mgmt For Against Starbucks Corporation Meeting Date: 03/18/2015 Country: USA Primary Security ID: 855244109 Record Date: 01/08/2015 Meeting Type: Annual Ticker: SBUX Shares Voted: 4 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Howard Schultz Mgmt For Against 1b Elect Director William W. Bradley Mgmt For For 1c Elect Director Robert M. Gates Mgmt For For 1d Elect Director Mellody Hobson Mgmt For For 1e Elect Director Kevin R. Johnson Mgmt For For 1f Elect Director Olden Lee Mgmt For For 1g Elect Director Joshua Cooper Ramo Mgmt For For 1h Elect Director James G. Shennan, Jr. Mgmt For For 1i Elect Director Clara Shih Mgmt For For 1j Elect Director Javier G. Teruel Mgmt For For 1k Elect Director Myron E. Ullman, III Mgmt For For 1l Elect Director Craig E. Weatherup Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Deloitte & Touche LLP as Auditors Mgmt For Against 4 Amend Bylaws to Establish a Board SH Against For Committee on Sustainability 5 Require Independent Board Chairman SH Against For C. R. Bard, Inc. Meeting Date: 04/15/2015 Country: USA Primary Security ID: 067383109 Record Date: 02/23/2015 Meeting Type: Annual Ticker: BCR Shares Voted: 508 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director David M. Barrett Mgmt For For Elect Director Marc C. Breslawsky Mgmt For For Elect Director Herbert L. Henkel Mgmt For For Elect Director John C. Kelly Mgmt For For Elect Director David F. Melcher Mgmt For For C. R. Bard, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Gail K. Naughton Mgmt For For Elect Director Timothy M. Ring Mgmt For Against Elect Director Tommy G. Thompson Mgmt For Against Elect Director John H. Weiland Mgmt For For Elect Director Anthony Welters Mgmt For For Elect Director Tony L. White Mgmt For For 2 Ratify KPMG LLP as Auditors Mgmt For Against 3 Amend Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 5 Report on Sustainability, Including GHG Goals SH Against For 6 Require Independent Board Chairman SH Against For Humana Inc. Meeting Date: 04/16/2015 Country: USA Primary Security ID: 444859102 Record Date: 02/20/2015 Meeting Type: Annual Ticker: HUM Shares Voted: 5,217 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Kurt J. Hilzinger Mgmt For For 1b Elect Director Bruce D. Broussard Mgmt For For 1c Elect Director Frank A. D'Amelio Mgmt For For 1d Elect Director W. Roy Dunbar Mgmt For For 1e Elect Director David A. Jones, Jr. Mgmt For For 1f Elect Director William J. McDonald Mgmt For For 1g Elect Director William E. Mitchell Mgmt For For 1h Elect Director David B. Nash Mgmt For For 1i Elect Director James J. O'Brien Mgmt For For 1j Elect Director Marissa T. Peterson Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation Nestle SA Meeting Date: 04/16/2015 Country: Switzerland Primary Security ID: H57312649 Record Date: 03/09/2015 Meeting Type: Annual Ticker: NESN Shares Voted: 42,897 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt Accept Financial Statements and Statutory Mgmt For For Reports Approve Remuneration Report (Non‑binding) Mgmt For For 2 Approve Discharge of Board and Senior Mgmt For For Management 3 Approve Allocation of Income and Dividends Mgmt For For of CHF 2.20 per Share 4.1a Reelect Peter Brabeck‑Letmathe as Director Mgmt For Against 4.1b Reelect Paul Bulcke as Director Mgmt For Against 4.1c Reelect Andreas Koopmann as Director Mgmt For For 4.1d Reelect Beat Hess as Director Mgmt For For 4.1e Reelect Daniel Borel as Director Mgmt For For 4.1f Reelect Steven G. Hoch as Director Mgmt For For 4.1g Reelect Naïna Lal Kidwai as Director Mgmt For For 4.1h Reelect Jean‑Pierre Roth as Director Mgmt For For 4.1i Reelect Ann M. Veneman as Director Mgmt For For 4.1j Reelect Henri de Castries as Director Mgmt For For 4.1k Reelect Eva Cheng as Director Mgmt For For Elect Ruth Khasaya Oniang'o as Director Mgmt For For Elect Patrick Aebischer as Director Mgmt For For Elect Renato Fassbind as Director Mgmt For For Elect Peter Brabeck‑Letmathe as Board Mgmt For Against Chairman Appoint Beat Hess as Member of the Mgmt For For Compensation Committee Appoint Daniel Borel as Member of the Mgmt For For Compensation Committee Appoint Andreas Koopmann as Member of Mgmt For For the Compensation Committee Appoint Jean‑Pierre Roth as Member of the Mgmt For For Compensation Committee Ratify KPMG SA as Auditors Mgmt For For Designate Hartmann Dreyer as Independent Mgmt For For Proxy Nestle SA, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Approve Maximum Remuneration of Board of Mgmt For For Directors in the Amount of CHF 11 Million Approve Maximum Remuneration of Mgmt For For Executive Committee in the Amount of CHF 60 Million 6 Approve CHF 3.6 Million Reduction in Share Mgmt For For Capital via Cancellation of Repurchased Shares 7 Additional And/or Counter‑proposals Mgmt For Abstain Presented At The Meeting Intuitive Surgical, Inc. Meeting Date: 04/23/2015 Country: USA Primary Security ID: 46120E602 Record Date: 02/25/2015 Meeting Type: Annual Ticker: ISRG Shares Voted: 741 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Craig H. Barratt Mgmt For For Elect Director Gary S. Guthart Mgmt For For Elect Director Eric H. Halvorson Mgmt For For Elect Director Amal M. Johnson Mgmt For For Elect Director Alan J. Levy Mgmt For For Elect Director Mark J. Rubash Mgmt For For Elect Director Lonnie M. Smith Mgmt For Withhold Elect Director George Stalk, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as Mgmt For For Auditors 4 Amend Omnibus Stock Plan Mgmt For Against Johnson & Johnson Meeting Date: 04/23/2015 Country: USA Primary Security ID: 478160104 Record Date: 02/24/2015 Meeting Type: Annual Ticker: JNJ Shares Voted: 51,427 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Mary Sue Coleman Mgmt For For 1b Elect Director D. Scott Davis Mgmt For For 1c Elect Director Ian E. L. Davis Mgmt For For 1d Elect Director Alex Gorsky Mgmt For Against 1e Elect Director Susan L. Lindquist Mgmt For For 1f Elect Director Mark B. McClellan Mgmt For For 1g Elect Director Anne M. Mulcahy Mgmt For For 1h Elect Director William D. Perez Mgmt For For 1i Elect Director Charles Prince Mgmt For For 1j Elect Director A. Eugene Washington Mgmt For For 1k Elect Director Ronald A. Williams Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 4 Policy Regarding Overextended Directors SH Against Against 5 Report on Consistency Between Corporate SH Against Against Values and Political Contributions 6 Require Independent Board Chairman SH Against For Abbott Laboratories Meeting Date: 04/24/2015 Country: USA Primary Security ID: 002824100 Record Date: 02/25/2015 Meeting Type: Annual Ticker: ABT Shares Voted: 32,548 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Robert J. Alpern Mgmt For For Elect Director Roxanne S. Austin Mgmt For For Elect Director Sally E. Blount Mgmt For For Elect Director W. James Farrell Mgmt For For Elect Director Edward M. Liddy Mgmt For For Abbott Laboratories, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Nancy McKinstry Mgmt For For Elect Director Phebe N. Novakovic Mgmt For For Elect Director William A. Osborn Mgmt For For Elect Director Samuel C. Scott, III Mgmt For For Elect Director Glenn F. Tilton Mgmt For For Elect Director Miles D. White Mgmt For Withhold 2 Ratify Ernst & Young LLP as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Report on Products Containing GE Ingredients SH Against For 5 Require Independent Board Chairman SH Against For AstraZeneca plc Meeting Date: 04/24/2015 Country: United Kingdom Primary Security ID: G0593M107 Record Date: 03/13/2015 Meeting Type: Annual Ticker: AZN Shares Voted: 40,379 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Accept Financial Statements and Statutory Mgmt For For Reports 2 Approve Dividends Mgmt For For 3 Reappoint KPMG LLP as Auditors Mgmt For For 4 Authorise Board to Fix Remuneration of Mgmt For For Auditors 5a Re‑elect Leif Johansson as Director Mgmt For For 5b Re‑elect Pascal Soriot as Director Mgmt For For 5c Re‑elect Marc Dunoyer as Director Mgmt For For 5d Elect Cori Bargmann as Director Mgmt For For 5e Re‑elect Genevieve Berger as Director Mgmt For For 5f Re‑elect Bruce Burlington as Director Mgmt For For 5g Re‑elect Ann Cairns as Director Mgmt For For 5h Re‑elect Graham Chipchase as Director Mgmt For For 5i Re‑elect Jean‑Philippe Courtois as Director Mgmt For For 5j Re‑elect Rudy Markham as Director Mgmt For For AstraZeneca plc, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 5k Re‑elect Shriti Vadera as Director Mgmt For For 5l Re‑elect Marcus Wallenberg as Director Mgmt For For 6 Approve Remuneration Report Mgmt For For 7 Authorise EU Political Donations and Mgmt For For Expenditure 8 Authorise Issue of Equity with Pre‑emptive Mgmt For Against Rights 9 Authorise Issue of Equity without Pre‑ Mgmt For For emptive Rights 10 Authorise Market Purchase of Ordinary Shares Mgmt For For 11 Authorise the Company to Call EGM with Mgmt For For Two Weeks' Notice 12 Adopt New Articles of Association Mgmt For For Genuine Parts Company Meeting Date: 04/27/2015 Country: USA Primary Security ID: 372460105 Record Date: 02/17/2015 Meeting Type: Annual Ticker: GPC Shares Voted: 4,231 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Mary B. Bullock Mgmt For For Elect Director Paul D. Donahue Mgmt For For Elect Director Jean Douville Mgmt For For Elect Director Gary P. Fayard Mgmt For For Elect Director Thomas C. Gallagher Mgmt For Withhold Elect Director John R. Holder Mgmt For For Elect Director John D. Johns Mgmt For For Elect Director Robert C. 'Robin' Loudermilk, Mgmt For For Jr. Elect Director Wendy B. Needham Mgmt For For Elect Director Jerry W. Nix Mgmt For For Elect Director Gary W. Rollins Mgmt For Withhold Elect Director E. Jenner Wood III Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Approve Omnibus Stock Plan Mgmt For For Genuine Parts Company, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 4 Ratify Auditors Mgmt For Against Honeywell International Inc. Meeting Date: 04/27/2015 Country: USA Primary Security ID: 438516106 Record Date: 02/27/2015 Meeting Type: Annual Ticker: HON Shares Voted: 2,701 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1A Elect Director William S. Ayer Mgmt For For 1B Elect Director Gordon M. Bethune Mgmt For For 1C Elect Director Kevin Burke Mgmt For For 1D Elect Director Jaime Chico Pardo Mgmt For For 1E Elect Director David M. Cote Mgmt For Against 1F Elect Director D. Scott Davis Mgmt For For 1G Elect Director Linnet F. Deily Mgmt For For 1H Elect Director Judd Gregg Mgmt For For 1I Elect Director Clive Hollick Mgmt For For 1J Elect Director Grace D. Lieblein Mgmt For For 1K Elect Director George Paz Mgmt For For 1L Elect Director Bradley T. Sheares Mgmt For For 1M Elect Director Robin L. Washington Mgmt For For 2 Ratify Deloitte & Touche LLP as Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 4 Require Independent Board Chairman SH Against For 5 Provide Right to Act by Written Consent SH Against For 6 Report on Lobbying Payments and Policy SH Against For United Technologies Corporation Meeting Date: 04/27/2015 Country: USA Primary Security ID: 913017109 Record Date: 03/02/2015 Meeting Type: Annual Ticker: UTX Shares Voted: 2 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director John V. Faraci Mgmt For For 1b Elect Director Jean‑Pierre Garnier Mgmt For For 1c Elect Director Gregory J. Hayes Mgmt For For 1d Elect Director Edward A. Kangas Mgmt For For 1e Elect Director Ellen J. Kullman Mgmt For For 1f Elect Director Marshall O. Larsen Mgmt For For 1g Elect Director Harold McGraw, III Mgmt For For 1h Elect Director Richard B. Myers Mgmt For For 1i Elect Director H. Patrick Swygert Mgmt For For 1j Elect Director Andre Villeneuve Mgmt For For 1k Elect Director Christine Todd Whitman Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation International Business Machines Corporation Meeting Date: 04/28/2015 Country: USA Primary Security ID: 459200101 Record Date: 02/27/2015 Meeting Type: Annual Ticker: IBM Shares Voted: 18,606 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Alain J.P. Belda Mgmt For For Elect Director William R. Brody Mgmt For For Elect Director Kenneth I. Chenault Mgmt For For Elect Director Michael L. Eskew Mgmt For For Elect Director David N. Farr Mgmt For For Elect Director Alex Gorsky Mgmt For For Elect Director Shirley Ann Jackson Mgmt For For Elect Director Andrew N. Liveris Mgmt For For International Business Machines Corporation, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director W. James McNerney, Jr. Mgmt For For Elect Director James W. Owens Mgmt For For Elect Director Virginia M. Rometty Mgmt For Against Elect Director Joan E. Spero Mgmt For For Elect Director Sidney Taurel Mgmt For For Elect Director Peter R. Voser Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Report on Lobbying Payments and Policy SH Against For 5 Provide Right to Act by Written Consent SH Against For 6 Pro‑rata Vesting of Equity Awards SH Against For 7 Establish Public Policy Board Committee SH Against For Teradata Corporation Meeting Date: 04/28/2015 Country: USA Primary Security ID: 88076W103 Record Date: 02/27/2015 Meeting Type: Annual Ticker: TDC Shares Voted: 23,069 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Lisa R. Bacus Mgmt For For 1b Elect Director Michael F. Koehler Mgmt For For 1c Elect Director James M. Ringler Mgmt For For 1d Elect Director John G. Schwarz Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors VF Corporation Meeting Date: 04/28/2015 Country: USA Primary Security ID: 918204108 Record Date: 03/05/2015 Meeting Type: Annual Ticker: VFC Shares Voted: 9,945 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Richard T. Carucci Mgmt For For Elect Director Juliana L. Chugg Mgmt For For Elect Director Juan Ernesto de Bedout Mgmt For For Elect Director Mark S. Hoplamazian Mgmt For For Elect Director Robert J. Hurst Mgmt For For Elect Director Laura W. Lang Mgmt For For Elect Director W. Alan McCollough Mgmt For For Elect Director Clarence Otis, Jr. Mgmt For For Elect Director Matthew J. Shattock Mgmt For For Elect Director Raymond G. Viault Mgmt For For Elect Director Eric C. Wiseman Mgmt For Withhold 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors British American Tobacco plc Meeting Date: 04/29/2015 Country: United Kingdom Primary Security ID: G1510J102 Record Date: 03/20/2015 Meeting Type: Annual Ticker: BATS Shares Voted: 11,846 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Accept Financial Statements and Statutory Mgmt For For Reports 2 Approve Remuneration Report Mgmt For For 3 Approve Final Dividend Mgmt For For 4 Appoint KPMG LLP as Auditors Mgmt For For British American Tobacco plc, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 5 Authorise the Audit Committee to Fix Mgmt For Against Remuneration of Auditors 6 Re‑elect Richard Burrows as Director Mgmt For For 7 Re‑elect Karen de Segundo as Director Mgmt For For 8 Re‑elect Nicandro Durante as Director Mgmt For For 9 Re‑elect Ann Godbehere as Director Mgmt For For 10 Re‑elect Savio Kwan as Director Mgmt For For 11 Re‑elect Christine Morin‑Postel as Director Mgmt For For 12 Re‑elect Gerry Murphy as Director Mgmt For For 13 Re‑elect Kieran Poynter as Director Mgmt For For 14 Re‑elect Ben Stevens as Director Mgmt For For 15 Re‑elect Richard Tubb as Director Mgmt For For 16 Elect Sue Farr as Director Mgmt For For 17 Elect Pedro Malan as Director Mgmt For For 18 Elect Dimitri Panayotopoulos as Director Mgmt For For 19 Authorise Issue of Equity with Pre‑emptive Mgmt For Against Rights 20 Authorise Issue of Equity without Pre‑ Mgmt For For emptive Rights 21 Authorise Market Purchase of Ordinary Shares Mgmt For For 22 Approve EU Political Donations and Mgmt For For Expenditure 23 Authorise the Company to Call EGM with Mgmt For For Two Weeks' Notice Stryker Corporation Meeting Date: 04/29/2015 Country: USA Primary Security ID: 863667101 Record Date: 03/02/2015 Meeting Type: Annual Ticker: SYK Shares Voted: 10,083 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1.1a Elect Director Howard E. Cox, Jr. Mgmt For For 1.1b Elect Director Srikant M. Datar Mgmt For For Stryker Corporation, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1.1c Elect Director Roch Doliveux Mgmt For For 1.1d Elect Director Louise L. Francesconi Mgmt For For 1.1e Elect Director Allan C. Golston Mgmt For For 1.1f Elect Director Kevin A. Lobo Mgmt For Against 1.1g Elect Director William U. Parfet Mgmt For For 1.1h Elect Director Andrew K. Silvernail Mgmt For For 1.1i Elect Director Ronda E. Stryker Mgmt For For 2 Ratify Ernst & Young LLP as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation The Coca‑Cola Company Meeting Date: 04/29/2015 Country: USA Primary Security ID: 191216100 Record Date: 03/02/2015 Meeting Type: Annual Ticker: KO Shares Voted: 112,715 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Herbert A. Allen Mgmt For For Elect Director Ronald W. Allen Mgmt For For Elect Director Marc Bolland Mgmt For For Elect Director Ana Botin Mgmt For For Elect Director Howard G. Buffet Mgmt For For Elect Director Richard M. Daley Mgmt For For Elect Director Barry Diller Mgmt For For Elect Director Helene D. Gayle Mgmt For For Elect Director Evan G. Greenberg Mgmt For For Elect Director Alexis M. Herman Mgmt For For Elect Director Muhtar Kent Mgmt For Against Elect Director Robert A. Kotick Mgmt For For Elect Director Maria Elena Lagomasino Mgmt For For The Coca‑Cola Company, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Sam Nunn Mgmt For For Elect Director David B. Weinberg Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors Mgmt For Against 4 Proxy Access SH Against For 5 Seek Shareholder Approval to Release of SH Against Against Unvested Restricted Stock Awards and Unvested PSU Awards to Senior Executives Unilever NV Meeting Date: 04/29/2015 Country: Netherlands Primary Security ID: N8981F271 Record Date: 03/24/2015 Meeting Type: Annual Ticker: UNA Shares Voted: 89 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Discussion of the Annual Report and Mgmt Accounts for the 2014 financial year 2 Approve Financial Statements and Allocation Mgmt For For of Income 3 Approve Discharge of Executive Board Mgmt For For Members 4 Approve Discharge of Non‑Executive Board Mgmt For For Members 5 Reelect P G J M Polman as Executive Director Mgmt For For 6 Reelect R J‑M S Huet as Executive Director Mgmt For For 7 Reelect L M Cha as Non‑Executive Director Mgmt For For 8 Reelect L O Fresco as Non‑Executive Director Mgmt For For 9 Reelect A M Fudge as Non‑Executive Director Mgmt For For 10 Elect M Ma as Non‑Executive Director Mgmt For For 11 Reelect H Nyasulu as Non‑Executive Director Mgmt For For 12 Reelect J. Rishton as Non‑Executive Director Mgmt For For 13 Reelect F Sijbesma as Non‑Executive Director. Mgmt For For Unilever NV, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 14 Reelect M Treschow as Non‑Executive Mgmt For For Director 15 Elect N S Andersen as Non‑Executive Director Mgmt For For 16 Elect V Colao as Non‑Executive Director Mgmt For For 17 Elect J Hartmann as Non‑Executive Director Mgmt For For 18 Ratify KPMG as Auditors Mgmt For For 19 Grant Board Authority to Issue Shares Up To Mgmt For Against 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 20 Authorize Repurchase of Up to 10 Percent of Mgmt For For Issued Share Capital 21 Approve Cancellation of Repurchased Shares Mgmt For For 22 Close Meeting Mgmt W.W. Grainger, Inc. Meeting Date: 04/29/2015 Country: USA Primary Security ID: 384802104 Record Date: 03/02/2015 Meeting Type: Annual Ticker: GWW Shares Voted: 1,815 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Rodney C. Adkins Mgmt For For Elect Director Brian P. Anderson Mgmt For For Elect Director V. Ann Hailey Mgmt For For Elect Director William K. Hall Mgmt For For Elect Director Stuart L. Levenick Mgmt For For Elect Director Neil S. Novich Mgmt For For Elect Director Michael J. Roberts Mgmt For For Elect Director Gary L. Rogers Mgmt For For Elect Director James T. Ryan Mgmt For Withhold Elect Director E. Scott Santi Mgmt For For Elect Director James D. Slavik Mgmt For For 2 Ratify Ernst & Young LLP as Auditors Mgmt For Against W.W. Grainger, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Approve Omnibus Stock Plan Mgmt For Against EMC Corporation Meeting Date: 04/30/2015 Country: USA Primary Security ID: 268648102 Record Date: 02/27/2015 Meeting Type: Annual Ticker: EMC Shares Voted: 48,574 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1.1a Elect Director Jose E. Almeida Mgmt For For 1.1b Elect Director Michael W. Brown Mgmt For For 1.1c Elect Director Donald J. Carty Mgmt For For 1.1d Elect Director Randolph L. Cowen Mgmt For For 1.1e Elect Director James S. DiStasio Mgmt For For 1.1f Elect Director John R. Egan Mgmt For For 1.1g Elect Director William D. Green Mgmt For For 1.1h Elect Director Edmund F. Kelly Mgmt For For 1.1i Elect Director Jami Miscik Mgmt For For 1.1j Elect Director Paul Sagan Mgmt For For 1.1k Elect Director David N. Strohm Mgmt For For 1.1l Elect Director Joseph M. Tucci Mgmt For Against 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Amend Omnibus Stock Plan Mgmt For For 5 Require Independent Board Chairman SH Against For Halyard Health, Inc. Meeting Date: 04/30/2015 Country: USA Primary Security ID: 40650V100 Record Date: 03/06/2015 Meeting Type: Annual Ticker: HYH Shares Voted: 11 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Gary D. Blackford Mgmt For For Elect Director Patrick J. O'Leary Mgmt For For 2 Ratify Deloitte & Touche LLP as Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kimberly‑Clark Corporation Meeting Date: 04/30/2015 Country: USA Primary Security ID: 494368103 Record Date: 03/02/2015 Meeting Type: Annual Ticker: KMB Shares Voted: 2,286 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director John F. Bergstrom Mgmt For For Elect Director Abelardo E. Bru Mgmt For For Elect Director Robert W. Decherd Mgmt For For Elect Director Thomas J. Falk Mgmt For Against Elect Director Fabian T. Garcia Mgmt For For Elect Director Mae C. Jemison Mgmt For For Elect Director James M. Jenness Mgmt For For Elect Director Nancy J. Karch Mgmt For For Elect Director Ian C. Read Mgmt For For Elect Director Linda Johnson Rice Mgmt For For Elect Director Marc J. Shapiro Mgmt For For 2 Ratify Deloitte & Touche LLP as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Provide Right to Act by Written Consent SH Against For Unilever plc Meeting Date: 04/30/2015 Country: United Kingdom Primary Security ID: G92087165 Record Date: 03/24/2015 Meeting Type: Annual Ticker: ULVR Shares Voted: 14,391 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Accept Financial Statements and Statutory Mgmt For For Reports 2 Approve Remuneration Report Mgmt For For 3 Re‑elect Paul Polman as Director Mgmt For For 4 Re‑elect Jean‑Marc Huet as Director Mgmt For For 5 Re‑elect Laura Cha as Director Mgmt For For 6 Re‑elect Louise Fresco as Director Mgmt For For 7 Re‑elect Ann Fudge as Director Mgmt For For 8 Re‑elect Mary Ma as Director Mgmt For For 9 Re‑elect Hixonia Nyasulu as Director Mgmt For For 10 Re‑elect John Rishton as Director Mgmt For For 11 Re‑elect Feike Sijbesma as Director Mgmt For For 12 Re‑elect Michael Treschow as Director Mgmt For For 13 Elect Nils Andersen as Director Mgmt For For 14 Elect Vittorio Colao as Director Mgmt For For 15 Elect Dr Judith Hartmann as Director Mgmt For For 16 Reappoint KPMG LLP as Auditors Mgmt For For 17 Authorise Board to Fix Remuneration of Mgmt For For Auditors 18 Authorise Issue of Equity with Pre‑emptive Mgmt For For Rights 19 Authorise Issue of Equity without Pre‑ Mgmt For For emptive Rights 20 Authorise Market Purchase of Ordinary Shares Mgmt For For 21 Authorise EU Political Donations and Mgmt For For Expenditure 22 Authorise the Company to Call EGM with Mgmt For For Two Weeks' Notice eBay Inc. Meeting Date: 05/01/2015 Country: USA Primary Security ID: 278642103 Record Date: 03/18/2015 Meeting Type: Annual Ticker: EBAY Shares Voted: 17,187 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Fred D. Anderson Mgmt For For 1b Elect Director Anthony J. Bates Mgmt For For 1c Elect Director Edward W. Barnholt Mgmt For For 1d Elect Director Jonathan Christodoro Mgmt For For 1e Elect Director Scott D. Cook Mgmt For For 1f Elect Director John J. Donahoe Mgmt For For 1g Elect Director David W. Dorman Mgmt For For 1h Elect Director Bonnie S. Hammer Mgmt For For 1i Elect Director Gail J. McGovern Mgmt For For 1j Elect Director Kathleen C. Mitic Mgmt For For 1k Elect Director David M. Moffett Mgmt For For 1l Elect Director Pierre M. Omidyar Mgmt For Against 1m Elect Director Thomas J. Tierney Mgmt For For 1n Elect Director Perry M. Traquina Mgmt For For 1o Elect Director Frank D. Yeary Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 5 Provide Right to Act by Written Consent SH Against For 6 Adopt Proxy Access Right SH Against For 7 Report on Gender Pay Gap SH Against For Eli Lilly and Company Meeting Date: 05/04/2015 Country: USA Primary Security ID: 532457108 Record Date: 02/27/2015 Meeting Type: Annual Ticker: LLY Shares Voted: 7,904 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1.1a Elect Director Katherine Baicker Mgmt For For 1.1b Elect Director J. Erik Fyrwald Mgmt For For 1.1c Elect Director Ellen R. Marram Mgmt For For 1.1d Elect Director Jackson P. Tai Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors Mgmt For Against Baxter International Inc. Meeting Date: 05/05/2015 Country: USA Primary Security ID: 071813109 Record Date: 03/11/2015 Meeting Type: Annual Ticker: BAX Shares Voted: 9,253 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Uma Chowdhry Mgmt For For 1b Elect Director James R. Gavin, III Mgmt For For 1c Elect Director Peter S. Hellman Mgmt For For 1d Elect Director K. J. Storm Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 4 Approve Omnibus Stock Plan Mgmt For Against 5 Pro‑rata Vesting of Equity Awards SH Against For 6 Require Independent Board Chairman SH Against For Bristol‑Myers Squibb Company Meeting Date: 05/05/2015 Country: USA Primary Security ID: 110122108 Record Date: 03/13/2015 Meeting Type: Annual Ticker: BMY Shares Voted: 4,356 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1.1A Elect Director Lamberto Andreotti Mgmt For Against 1.1B Elect Director Giovanni Caforio Mgmt For For 1.1C Elect Director Lewis B. Campbell Mgmt For For 1.1D Elect Director Laurie H. Glimcher Mgmt For For 1.1E Elect Director Michael Grobstein Mgmt For For 1.1F Elect Director Alan J. Lacy Mgmt For For 1.1G Elect Director Thomas J. Lynch, Jr. Mgmt For For 1.1H Elect Director Dinesh C. Paliwal Mgmt For For 1.1I Elect Director Vicki L. Sato Mgmt For For 1.1J Elect Director Gerald L. Storch Mgmt For For 1.1K Elect Director Togo D. West, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 3 Ratify Deloitte & Touche LLP as Auditors Mgmt For Against 4 Adopt the Jurisdiction of Incorporation as the Mgmt For Against Exclusive Forum for Certain Disputes 5 Remove Supermajority Vote Requirement Mgmt For For Applicable to Preferred Stock 6 Provide Right to Act by Written Consent SH Against For Zimmer Holdings, Inc. Meeting Date: 05/05/2015 Country: USA Primary Security ID: 98956P102 Record Date: 03/06/2015 Meeting Type: Annual Ticker: ZMH Shares Voted: 4,635 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1.1a Elect Director Christopher B. Begley Mgmt For For 1.1b Elect Director Betsy J. Bernard Mgmt For For 1.1c Elect Director Paul M. Bisaro Mgmt For For 1.1d Elect Director Gail K. Boudreaux Mgmt For For Zimmer Holdings, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1.1e Elect Director David C. Dvorak Mgmt For For 1.1f Elect Director Michael J. Farrell Mgmt For For 1.1g Elect Director Larry C. Glasscock Mgmt For For 1.1h Elect Director Robert A. Hagemann Mgmt For For 1.1i Elect Director Arthur J. Higgins Mgmt For For 1.1j Elect Director Cecil B. Pickett Mgmt For For 2 Amend Non‑Employee Director Omnibus Mgmt For For Stock Plan 3 Amend Deferred Compensation Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 5 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors EXPRESS SCRIPTS HOLDING COMPANY Meeting Date: 05/06/2015 Country: USA Primary Security ID: 30219G108 Record Date: 03/09/2015 Meeting Type: Annual Ticker: ESRX Shares Voted: 85,717 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Gary G. Benanav Mgmt For For 1b Elect Director Maura C. Breen Mgmt For For 1c Elect Director William J. DeLaney Mgmt For For 1d Elect Director Elder Granger Mgmt For For 1e Elect Director Nicholas J. LaHowchic Mgmt For For 1f Elect Director Thomas P. Mac Mahon Mgmt For For 1g Elect Director Frank Mergenthaler Mgmt For For 1h Elect Director Woodrow A. Myers, Jr. Mgmt For For 1i Elect Director Roderick A. Palmore Mgmt For For 1j Elect Director George Paz Mgmt For Against 1k Elect Director William L. Roper Mgmt For For 1l Elect Director Seymour Sternberg Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Report on Political Contributions SH Against For 5 Require Independent Board Chairman SH Against For PepsiCo, Inc. Meeting Date: 05/06/2015 Country: USA Primary Security ID: 713448108 Record Date: 02/27/2015 Meeting Type: Annual Ticker: PEP Shares Voted: 12,269 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Shona L. Brown Mgmt For For Elect Director George W. Buckley Mgmt For For Elect Director Ian M. Cook Mgmt For For Elect Director Dina Dublon Mgmt For For Elect Director Rona A. Fairhead Mgmt For For Elect Director Richard W. Fisher Mgmt For For Elect Director Alberto Ibarguen Mgmt For For Elect Director William R. Johnson Mgmt For For Elect Director Indra K. Nooyi Mgmt For Against Elect Director David C. Page Mgmt For For Elect Director Robert C. Pohlad Mgmt For For Elect Director Lloyd G. Trotter Mgmt For For Elect Director Daniel Vasella Mgmt For For Elect Director Alberto Weisser Mgmt For For 2 Ratify KPMG LLP as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Establish a Board Committee on Sustainability SH Against For 5 Pro‑Rata Vesting of Equity Awards SH Against For PepsiCo, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 6 Report on Plans to Minimize Pesticides' SH Against For Impact on Pollinators Philip Morris International Inc. Meeting Date: 05/06/2015 Country: USA Primary Security ID: 718172109 Record Date: 03/13/2015 Meeting Type: Annual Ticker: PM Shares Voted: 77,775 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Harold Brown Mgmt For For Elect Director André Calantzopoulos Mgmt For For Elect Director Louis C. Camilleri Mgmt For Against Elect Director Werner Geissler Mgmt For For Elect Director Jennifer Li Mgmt For For Elect Director Jun Makihara Mgmt For For Elect Director Sergio Marchionne Mgmt For Against Elect Director Kalpana Morparia Mgmt For For Elect Director Lucio A. Noto Mgmt For For Elect Director Frederik Paulsen Mgmt For For Elect Director Robert B. Polet Mgmt For For Elect Director Stephen M. Wolf Mgmt For For 2 Ratify PricewaterhouseCoopers SA as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 4 Report on Lobbying Payments and Policy SH Against For 5 Adopt Anti‑Forced Labor Policy for Tobacco SH Against For Supply Chain Church & Dwight Co., Inc. Meeting Date: 05/07/2015 Country: USA Primary Security ID: 171340102 Record Date: 03/10/2015 Meeting Type: Annual Ticker: CHD Shares Voted: 4,099 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1.1a Elect Director T. Rosie Albright Mgmt For For 1.1b Elect Director Ravichandra K. Saligram Mgmt For For 1.1c Elect Director Robert K. Shearer Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify Deloitte & Touche LLP as Auditors Mgmt For Against Danaher Corporation Meeting Date: 05/07/2015 Country: USA Primary Security ID: 235851102 Record Date: 03/09/2015 Meeting Type: Annual Ticker: DHR Shares Voted: 16,914 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Donald J. Ehrlich Mgmt For Against Elect Director Linda Hefner Filler Mgmt For For Elect Director Thomas P. Joyce, Jr. Mgmt For For Elect Director Teri List‑Stoll Mgmt For Against Elect Director Walter G. Lohr, Jr. Mgmt For For Elect Director Mitchell P. Rales Mgmt For Against Elect Director Steven M. Rales Mgmt For For Elect Director John T. Schwieters Mgmt For Against Elect Director Alan G. Spoon Mgmt For For Elect Director Elias A. Zerhouni Mgmt For For 2 Ratify Ernst & Young LLP as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 4 Report on Political Contributions SH Against For Dover Corporation Meeting Date: 05/07/2015 Country: USA Primary Security ID: 260003108 Record Date: 03/13/2015 Meeting Type: Annual Ticker: DOV Shares Voted: 3,940 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Robert W. Cremin Mgmt For For 1b Elect Director Jean‑Pierre M. Ergas Mgmt For For 1c Elect Director Peter T. Francis Mgmt For For 1d Elect Director Kristiane C. Graham Mgmt For For 1e Elect Director Michael F. Johnston Mgmt For For 1f Elect Director Robert A. Livingston Mgmt For For 1g Elect Director Richard K. Lochridge Mgmt For For 1h Elect Director Bernard G. Rethore Mgmt For For 1i Elect Director Michael B. Stubbs Mgmt For For 1j Elect Director Stephen M. Todd Mgmt For For 1k Elect Director Stephen K. Wagner Mgmt For For 1l Elect Director Mary A. Winston Mgmt For For 2 Ratify PricewaterhouseCoopers LLC as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Provide Right to Act by Written Consent SH Against For Reckitt Benckiser Group plc Meeting Date: 05/07/2015 Country: United Kingdom Primary Security ID: G74079107 Record Date: 05/05/2015 Meeting Type: Annual Ticker: RB. Shares Voted: 9,565 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1 Accept Financial Statements and Statutory Mgmt For For Reports 2 Approve Remuneration Report Mgmt For For 3 Approve Final Dividend Mgmt For For Reckitt Benckiser Group plc, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 4 Elect Jaspal Bindra as Director Mgmt For For 5 Elect Mary Harris as Director Mgmt For For 6 Elect Pamela Kirby as Director Mgmt For For 7 Elect Sue Shim as Director Mgmt For For 8 Elect Christopher Sinclair as Director Mgmt For For 9 Elect Douglas Tough as Director Mgmt For For 10 Re‑elect Adrian Bellamy as Director Mgmt For For 11 Re‑elect Nicandro Durante as Director Mgmt For For 12 Re‑elect Peter Harf as Director Mgmt For For 13 Re‑elect Adrian Hennah as Director Mgmt For For 14 Re‑elect Kenneth Hydon as Director Mgmt For For 15 Re‑elect Rakesh Kapoor as Director Mgmt For For 16 Re‑elect Andre Lacroix as Director Mgmt For For 17 Re‑elect Judith Sprieser as Director Mgmt For For 18 Re‑elect Warren Tucker as Director Mgmt For For 19 Reappoint PricewaterhouseCoopers LLP as Mgmt For For Auditors 20 Authorise Board to Fix Remuneration of Mgmt For For Auditors 21 Authorise EU Political Donations and Mgmt For For Expenditure 22 Authorise Issue of Equity with Pre‑emptive Mgmt For Against Rights 23 Amend the Annual Limit of Directors' Fees Mgmt For For 24 Authorise Issue of Equity without Pre‑ Mgmt For For emptive Rights 25 Authorise Market Purchase of Ordinary Shares Mgmt For For 26 Approve 2015 Long Term Incentive Plan Mgmt For For 27 Approve 2015 Savings Related Share Option Mgmt For For Plan 28 Authorise Directors to Establish a Further Mgmt For For Plan or Plans 29 Authorise the Company to Call EGM with Mgmt For For Two Weeks' Notice Reynolds American Inc. Meeting Date: 05/07/2015 Country: USA Primary Security ID: 761713106 Record Date: 03/09/2015 Meeting Type: Annual Ticker: RAI Shares Voted: 5,350 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1.1a Elect Director John P. Daly Mgmt For Against 1.1b Elect Director Holly Keller Koeppel Mgmt For For 1.1c Elect Director Richard E. Thornburgh Mgmt For For 1.1d Elect Director Thomas C. Wajnert Mgmt For For 1.1e Elect Director Ricardo Oberlander Mgmt For Against 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify KPMG LLP as Auditors Mgmt For Against 4 Report on Green Tobacco Sickness SH Against For 5 Adopt Anti‑Forced Labor Policy for Tobacco SH Against For Supply Chain St. Jude Medical, Inc. Meeting Date: 05/07/2015 Country: USA Primary Security ID: 790849103 Record Date: 03/10/2015 Meeting Type: Annual Ticker: STJ Shares Voted: 7,718 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director John W. Brown Mgmt For For 1b Elect Director Daniel J. Starks Mgmt For Against 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Declassify the Board of Directors Mgmt For For 5 Ratify Ernst & Young LLP as Auditors Mgmt For Against 6 Adopt Proxy Access Right SH Against For Colgate‑Palmolive Company Meeting Date: 05/08/2015 Country: USA Primary Security ID: 194162103 Record Date: 03/09/2015 Meeting Type: Annual Ticker: CL Shares Voted: 26,200 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director John P. Bilbrey Mgmt For For 1b Elect Director John T. Cahill Mgmt For For 1c Elect Director Ian Cook Mgmt For Against 1d Elect Director Helene D. Gayle Mgmt For For 1e Elect Director Ellen M. Hancock Mgmt For For 1f Elect Director Richard J. Kogan Mgmt For For 1g Elect Director Delano E. Lewis Mgmt For For 1h Elect Director Michael B. Polk Mgmt For For 1i Elect Director J. Pedro Reinhard Mgmt For For 1j Elect Director Stephen I. Sadove Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation Illinois Tool Works Inc. Meeting Date: 05/08/2015 Country: USA Primary Security ID: 452308109 Record Date: 03/10/2015 Meeting Type: Annual Ticker: ITW Shares Voted: 12,089 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Daniel J. Brutto Mgmt For For 1b Elect Director Susan Crown Mgmt For For 1c Elect Director James W. Griffith Mgmt For For 1d Elect Director Richard H. Lenny Mgmt For For 1e Elect Director Robert S. Morrison Mgmt For For 1f Elect Director E. Scott Santi Mgmt For For Illinois Tool Works Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1g Elect Director James A. Skinner Mgmt For For 1h Elect Director David B. Smith, Jr. Mgmt For For 1i Elect Director Pamela B. Strobel Mgmt For For 1j Elect Director Kevin M. Warren Mgmt For For 1k Elect Director Anre D. Williams Mgmt For For 2 Ratify Deloitte & Touche LLP as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Approve Omnibus Stock Plan Mgmt For Against 5 Amend Bylaws to Call Special Meetings SH For For 3M Company Meeting Date: 05/12/2015 Country: USA Primary Security ID: 88579Y101 Record Date: 03/13/2015 Meeting Type: Annual Ticker: MMM Shares Voted: 18,638 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Linda G. Alvarado Mgmt For For 1b Elect Director Sondra L. Barbour Mgmt For For 1c Elect Director Thomas 'Tony' K. Brown Mgmt For For 1d Elect Director Vance D. Coffman Mgmt For For 1e Elect Director Michael L. Eskew Mgmt For For 1f Elect Director Herbert L. Henkel Mgmt For For 1g Elect Director Muhtar Kent Mgmt For For 1h Elect Director Edward M. Liddy Mgmt For For 1i Elect Director Inge G. Thulin Mgmt For Against 1j Elect Director Robert J. Ulrich Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation Anthem, Inc. Meeting Date: 05/13/2015 Country: USA Primary Security ID: 036752103 Record Date: 03/19/2015 Meeting Type: Annual Ticker: ANTM Shares Voted: 2,266 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Julie A. Hill Mgmt For For 1b Elect Director Ramiro G. Peru Mgmt For For 1c Elect Director John H. Short Mgmt For For 2 Ratify Ernst & Young LLP as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Declassify the Board of Directors SH None For 5 Proxy Access SH Against For Amgen Inc. Meeting Date: 05/14/2015 Country: USA Primary Security ID: 031162100 Record Date: 03/16/2015 Meeting Type: Annual Ticker: AMGN Shares Voted: 3,737 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director David Baltimore Mgmt For For Elect Director Frank J. Biondi, Jr. Mgmt For For Elect Director Robert A. Bradway Mgmt For Against Elect Director Francois de Carbonnel Mgmt For For Elect Director Vance D. Coffman Mgmt For For Elect Director Robert A. Eckert Mgmt For For Elect Director Greg C. Garland Mgmt For For Elect Director Rebecca M. Henderson Mgmt For For Elect Director Frank C. Herringer Mgmt For For Elect Director Tyler Jacks Mgmt For For Elect Director Judith C. Pelham Mgmt For For Elect Director Ronald D. Sugar Mgmt For For Amgen Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director R. Sanders Williams Mgmt For For 2 Ratify Ernst & Young LLP asAuditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Provide Vote Counting to Exclude Abstentions SH Against Against Amphenol Corporation Meeting Date: 05/20/2015 Country: USA Primary Security ID: 032095101 Record Date: 03/23/2015 Meeting Type: Annual Ticker: APH Shares Voted: 6,280 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Ronald P. Badie Mgmt For For Elect Director Stanley L. Clark Mgmt For For Elect Director David P. Falck Mgmt For For Elect Director Edward G. Jepsen Mgmt For For Elect Director Randall D. Ledford Mgmt For For Elect Director Andrew E. Lietz Mgmt For For Elect Director Martin H. Loeffler Mgmt For Against Elect Director John R. Lord Mgmt For For Elect Director R. Adam Norwitt Mgmt For For 2 Ratify Deloitte & Touche LLP as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Increase Authorized Common Stock Mgmt For Against Ross Stores, Inc. Meeting Date: 05/20/2015 Country: USA Primary Security ID: 778296103 Record Date: 03/24/2015 Meeting Type: Annual Ticker: ROST Shares Voted: 1,070 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Michael Balmuth Mgmt For Against Ross Stores, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1b Elect Director K. Gunnar Bjorklund Mgmt For For 1c Elect Director Michael J. Bush Mgmt For For 1d Elect Director Norman A. Ferber Mgmt For Against 1e Elect Director Sharon D. Garrett Mgmt For For 1f Elect Director Stephen D. Milligan Mgmt For For 1g Elect Director George P. Orban Mgmt For For 1h Elect Director Michael O'Sullivan Mgmt For Against 1i Elect Director Lawrence S. Peiros Mgmt For For 1j Elect Director Gregory L. Quesnel Mgmt For For 1k Elect Director Barbara Rentler Mgmt For Against 2 Increase Authorized Common Stock Mgmt For Against 3 Amend Qualified Employee Stock Purchase Mgmt For For Plan 4 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 5 Ratify Deloitte & Touche LLP as Auditors Mgmt For Against Mattel, Inc. Meeting Date: 05/21/2015 Country: USA Primary Security ID: 577081102 Record Date: 03/27/2015 Meeting Type: Annual Ticker: MAT Shares Voted: 10,396 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Michael J. Dolan Mgmt For For 1b Elect Director Trevor A. Edwards Mgmt For For 1c Elect Director Frances D. Fergusson Mgmt For For 1d Elect Director Ann Lewnes Mgmt For For 1e Elect Director Dominic Ng Mgmt For For 1f Elect Director Vasant M. Prabhu Mgmt For For 1g Elect Director Dean A. Scarborough Mgmt For For 1h Elect Director Christopher A. Sinclair Mgmt For Against Mattel, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1i Elect Director Dirk Van de Put Mgmt For For 1j Elect Director Kathy White Loyd Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Amend Omnibus Stock Plan Mgmt For Against 4 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 5 Require Independent Board Chairman SH Against For McDonald's Corporation Meeting Date: 05/21/2015 Country: USA Primary Security ID: 580135101 Record Date: 03/23/2015 Meeting Type: Annual Ticker: MCD Shares Voted: 19,413 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Susan E. Arnold Mgmt For For 1b Elect Director Stephen J. Easterbrook Mgmt For For 1c Elect Director Robert A. Eckert Mgmt For For 1d Elect Director Margaret (Margo) H. Georgiadis Mgmt For For 1e Elect Director Enrique Hernandez, Jr. Mgmt For For 1f Elect Director Jeanne P. Jackson Mgmt For For 1g Elect Director Richard H. Lenny Mgmt For For 1h Elect Director Walter E. Massey Mgmt For For 1i Elect Director Andrew J. McKenna Mgmt For For 1j Elect Director Sheila A. Penrose Mgmt For For 1k Elect Director John W. Rogers, Jr. Mgmt For For 1l Elect Director Roger W. Stone Mgmt For For 1m Elect Director Miles D. White Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors Mgmt For Against 4 Pro‑rata Vesting of Equity Awards SH Against For McDonald's Corporation, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 5 Provide Right to Act by Written Consent SH Against For 6 Proxy Access SH Against For 7 Report on Consistency Between Corporate SH Against For Values and Political Contributions 8 Educate Public About GMO Benefits SH Against Against 9 Report on Practices to Mitigate Palm Oil SH Against Against Sourcing Impacts Chevron Corporation Meeting Date: 05/27/2015 Country: USA Primary Security ID: 166764100 Record Date: 04/01/2015 Meeting Type: Annual Ticker: CVX Shares Voted: 18,352 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Alexander B. Cummings, Jr. Mgmt For For 1b Elect Director Linnet F. Deily Mgmt For For 1c Elect Director Robert E. Denham Mgmt For For 1d Elect Director Alice P. Gast Mgmt For For 1e Elect Director Enrique Hernandez, Jr. Mgmt For For 1f Elect Director Jon M. Huntsman, Jr. Mgmt For For 1g Elect Director Charles W. Moorman, IV Mgmt For For 1h Elect Director John G. Stumpf Mgmt For For 1i Elect Director Ronald D. Sugar Mgmt For Against 1j Elect Director Inge G. Thulin Mgmt For For 1k Elect Director Carl Ware Mgmt For For 1l Elect Director John S. Watson Mgmt For Against 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Report on Charitable Contributions SH Against Against 5 Report on Lobbying Payments and Policy SH Against For 6 Prohibit Political Spending SH Against Against 7 Increase Return of Capital to Shareholders in SH Against Against Light of Climate Change Risks Chevron Corporation, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 8 Adopt Quantitative GHG Goals for Products SH Against Against and Operations 9 Report on the Result of Efforts to Minimize SH Against For Hydraulic Fracturing Impacts 10 Proxy Access SH Against For 11 Require Independent Board Chairman SH Against Against 12 Require Director Nominee with SH Against For Environmental Experience 13 Amend Bylaws ‑‑ Call Special Meetings SH Against For Citrix Systems, Inc. Meeting Date: 05/28/2015 Country: USA Primary Security ID: 177376100 Record Date: 04/01/2015 Meeting Type: Annual Ticker: CTXS Shares Voted: 5,899 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Thomas F. Bogan Mgmt For For 1b Elect Director Robert M. Calderoni Mgmt For For 1c Elect Director Nanci E. Caldwell Mgmt For For 1d Elect Director Robert D. Daleo Mgmt For For 1e Elect Director Murray J. Demo Mgmt For For 1f Elect Director Francis deSouza Mgmt For For 1g Elect Director Asiff S. Hirji Mgmt For For 2 Approve Qualified Employee Stock Purchase Mgmt For Against Plan 3 Ratify Ernst & Young LLP as Auditors Mgmt For Against 4 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation UnitedHealth Group Incorporated Meeting Date: 06/01/2015 Country: USA Primary Security ID: 91324P102 Record Date: 04/02/2015 Meeting Type: Annual Ticker: UNH Shares Voted: 25,253 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director William C. Ballard, Jr. Mgmt For For UnitedHealth Group Incorporated, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1b Elect Director Edson Bueno Mgmt For For 1c Elect Director Richard T. Burke Mgmt For For 1d Elect Director Robert J. Darretta Mgmt For For 1e Elect Director Stephen J. Hemsley Mgmt For For 1f Elect Director Michele J. Hooper Mgmt For For 1g Elect Director Rodger A. Lawson Mgmt For For 1h Elect Director Glenn M. Renwick Mgmt For For 1i Elect Director Kenneth I. Shine Mgmt For For 1j Elect Director Gail R. Wilensky Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Amend Omnibus Stock Plan Mgmt For Against 4 Change State of Incorporation from Mgmt For For Minnesota to Delaware 5 Ratify Deloitte & Touche LLP as Auditors Mgmt For Against 6 Require Independent Board Chairman SH Against Against COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date: 06/02/2015 Country: USA Primary Security ID: 192446102 Record Date: 04/06/2015 Meeting Type: Annual Ticker: CTSH Shares Voted: 17,709 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Michael Patsalos‑Fox Mgmt For For 1b Elect Director Robert E. Weissman Mgmt For For 1c Elect Director Francisco D'Souza Mgmt For For 1d Elect Director John N. Fox, Jr. Mgmt For For 1e Elect Director Leo S. Mackay, Jr. Mgmt For For 1f Elect Director Thomas M. Wendel Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 4 Provide Right to Act by Written Consent SH Against For Google Inc. Meeting Date: 06/03/2015 Country: USA Primary Security ID: 38259P706 Record Date: 04/06/2015 Meeting Type: Annual Ticker: GOOG Shares Voted: 8,525 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Larry Page Mgmt For Withhold Elect Director Sergey Brin Mgmt For Withhold Elect Director Eric E. Schmidt Mgmt For Withhold Elect Director L. John Doerr Mgmt For Withhold Elect Director Diane B. Greene Mgmt For For Elect Director John L. Hennessy Mgmt For Withhold Elect Director Ann Mather Mgmt For Withhold Elect Director Alan R. Mulally Mgmt For For Elect Director Paul S. Otellini Mgmt For Withhold Elect Director K. Ram Shriram Mgmt For Withhold Elect Director Shirley M. Tilghman Mgmt For For 2 Ratify Ernst & Young LLP as Auditors Mgmt For Against 3 Amend Omnibus Stock Plan Mgmt For Against 4 Approve Recapitalization Plan for all Stock to SH Against For Have One‑vote per Share 5 Report on Lobbying Payments and Policy SH Against For 6 Require a Majority Vote for the Election of SH Against For Directors 7 Report on Costs of Renewable Energy SH Against Against Investments 8 Report on Risks Associated with Repeal of SH Against Against Climate Change Policies Actavis plc Meeting Date: 06/05/2015 Country: Ireland Primary Security ID: G0083B108 Record Date: 04/10/2015 Meeting Type: Annual Ticker: ACT Shares Voted: 1,325 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Paul M. Bisaro Mgmt For Against 1b Elect Director Nesli Basgoz Mgmt For For Actavis plc, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1c Elect Director James H. Bloem Mgmt For For 1d Elect Director Christopher W. Bodine Mgmt For For 1e Elect Director Christopher J. Coughlin Mgmt For For 1f Elect Director Michael R. Gallagher Mgmt For For 1g Elect Director Catherine M. Klema Mgmt For For 1h Elect Director Peter J. McDonnell Mgmt For For 1i Elect Director Patrick J. O'Sullivan Mgmt For For 1j Elect Director Brenton L. Saunders Mgmt For For 1k Elect Director Ronald R. Taylor Mgmt For For 1l Elect Director Fred G. Weiss Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 3 Approve PricewaterhouseCoopers LLP as Mgmt For Against Auditors and Authorize Board to Fix Their Remuneration 4 Change Company Name from Actavis plc to Mgmt For For Allergan plc 5 Amend Omnibus Stock Plan Mgmt For Against 6 Report on Sustainability SH Against For 7 Stock Retention/Holding Period SH Against For Wal‑Mart Stores, Inc. Meeting Date: 06/05/2015 Country: USA Primary Security ID: 931142103 Record Date: 04/10/2015 Meeting Type: Annual Ticker: WMT Shares Voted: 31,356 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Aida M. Alvarez Mgmt For For 1b Elect Director James I. Cash, Jr. Mgmt For For 1c Elect Director Roger C. Corbett Mgmt For For 1d Elect Director Pamela J. Craig Mgmt For For 1e Elect Director Michael T. Duke Mgmt For For 1f Elect Director Timothy P. Flynn Mgmt For For 1g Elect Director Thomas W. Horton Mgmt For For Wal‑Mart Stores, Inc., cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1h Elect Director Marissa A. Mayer Mgmt For For 1i Elect Director C. Douglas McMillon Mgmt For For 1j Elect Director Gregory B. Penner Mgmt For For 1k Elect Director Steven S. Reinemund Mgmt For For 1l Elect Director Kevin Y. Systrom Mgmt For For 1m Elect Director Jim C. Walton Mgmt For For 1n Elect Director S. Robson Walton Mgmt For Against 1o Elect Director Linda S. Wolf Mgmt For For 2 Ratify Ernst & Young LLP as Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 4 Amend Omnibus Stock Plan Mgmt For For 5 Disclosure of Recoupment Activity from SH Against For Senior Officers 6 Provide Proxy Access Right SH Against For 7 Adopt Quantitative GHG Goals for Maritime SH Against Against Shipping 8 Report on Incentive Compensation Plans SH Against For 9 Require Independent Board Chairman SH Against For MasterCard Incorporated Meeting Date: 06/09/2015 Country: USA Primary Security ID: 57636Q104 Record Date: 04/15/2015 Meeting Type: Annual Ticker: MA Shares Voted: 10,843 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1a Elect Director Richard Haythornthwaite Mgmt For For 1b Elect Director Ajay Banga Mgmt For For 1c Elect Director Silvio Barzi Mgmt For For 1d Elect Director David R. Carlucci Mgmt For For 1e Elect Director Steven J. Freiberg Mgmt For For 1f Elect Director Julius Genachowski Mgmt For For 1g Elect Director Merit E. Janow Mgmt For For MasterCard Incorporated, cont. Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction 1h Elect Director Nancy J. Karch Mgmt For For 1i Elect Director Marc Olivie Mgmt For For 1j Elect Director Rima Qureshi Mgmt For For 1k Elect Director Jose Octavio Reyes Lagunes Mgmt For For 1l Elect Director Jackson P. Tai Mgmt For For 1m Elect Director Edward Suning Tian Mgmt For For 2 Advisory Vote to Ratify Named Executive Mgmt For Against Officers' Compensation 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors Biogen Inc. Meeting Date: 06/10/2015 Country: USA Primary Security ID: 09062X103 Record Date: 04/15/2015 Meeting Type: Annual Ticker: BIIB Shares Voted: 2,840 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Alexander J. Denner Mgmt For For Elect Director Caroline D. Dorsa Mgmt For For Elect Director Nancy L. Leaming Mgmt For For Elect Director Richard C. Mulligan Mgmt For For Elect Director Robert W. Pangia Mgmt For For Elect Director Stelios Papadopoulos Mgmt For For Elect Director Brian S. Posner Mgmt For For Elect Director Eric K. Rowinsky Mgmt For For Elect Director George A. Scangos Mgmt For For Elect Director Lynn Schenk Mgmt For For Elect Director Stephen A. Sherwin Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation 4 Approve Qualified Employee Stock Purchase Mgmt For For Plan 5 Amend Non‑Employee Director Omnibus Mgmt For For Stock Plan The TJX Companies, Inc. Meeting Date: 06/11/2015 Country: USA Primary Security ID: 872540109 Record Date: 04/14/2015 Meeting Type: Annual Ticker: TJX Shares Voted: 6,479 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Elect Director Zein Abdalla Mgmt For For Elect Director Jose B. Alvarez Mgmt For For Elect Director Alan M. Bennett Mgmt For For Elect Director David T. Ching Mgmt For For Elect Director Michael F. Hines Mgmt For For Elect Director Amy B. Lane Mgmt For For Elect Director Carol Meyrowitz Mgmt For Against Elect Director John F. O'Brien Mgmt For For Elect Director Willow B. Shire Mgmt For For Elect Director William H. Swanson Mgmt For For 2 Ratify PricewaterhouseCoopers LLP as Mgmt For Against Auditors 3 Advisory Vote to Ratify Named Executive Mgmt For For Officers' Compensation NTT DoCoMo Inc. Meeting Date: 06/18/2015 Country: Japan Primary Security ID: J59399121 Record Date: 03/31/2015 Meeting Type: Annual Ticker: 9437 Shares Voted: 98 Proposal Vote Number Proposal Text Proponent Mgmt Rec Instruction Meeting for ADR Holders Mgmt 1 Approve Allocation of Income, with a Final Mgmt For For Dividend of JPY 35 2 Amend Articles to Indemnify Directors ‑ Mgmt For For Indemnify Statutory Auditors Appoint Statutory Auditor Shiotsuka, Naoto Mgmt For Against Appoint Statutory Auditor Okihara, Toshimune Mgmt For Against Appoint Statutory Auditor Kawataki, Yutaka Mgmt For For Appoint Statutory Auditor Tsujiyama, Eiko Mgmt For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:August 12, 2015
